19-12417-mew       Doc 17     Filed 07/30/19    Entered 07/30/19 19:50:37         Main Document
                                               Pg 1 of 2


 Richard E. Weltman (rew@weltmosk.com)
 Michael L. Moskowitz (mlm@weltmosk.com)
 Debra Kramer (dk@weltmosk.com)
 Michele K. Jaspan (mkj@weltmosk.com)
 Adrienne Woods (aw@weltmosk.com)
 Melissa A. Guseynov (mag@weltmosk.com)
 WELTMAN & MOSKOWITZ, LLP
 Proposed Attorneys for Debtor/Debtor-in-Possession
 270 Madison Avenue, Suite 1400
 New York, New York 10016-0601
 (212) 684-7800
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                      )       Chapter 11 Case
 In re:                                               )
                                                      )       Case No. 19-12417 (MEW)
  HVI CAT CANYON, INC.,                        )      )
                                               )      )
                                 Debtor.       )      )
                                                      )
                     NOTICE OF HEARINGS ON FIRST DAY MOTIONS

          PLEASE TAKE NOTICE that the following matters have been scheduled for hearing

 on Thursday, August 1, 2019 at 2:00 p.m., before the Honorable Michael E. Wiles, United

 States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New

 York, One Bowling Green, New York, NY 10004-1408, Courtroom 617, New York, New York

 11201-1800:

                Application to retain Epiq Bankruptcy Solutions, LLC as claims and noticing
                 agent to Debtor pursuant to section 105 of title 11 of the United States Code §§
                 101 et seq., section 156(c) of title 28 of the United State Code and Rule 5075-1 of
                 the Local Bankruptcy Rules for the United States Bankruptcy Court for the
                 Southern District of New York (ECF Doc. No. 10).
                Motion for interim and final orders pursuant to 11 U.S.C. §§ 105, 361, 362 and
                 363 approving use of cash collateral and setting final hearing pursuant to
                 Bankruptcy Rule 4001 (ECF Doc. No. 11).
                Motion pursuant to 11 U.S.C. §§ 105(a) and 363(b) for entry of interim and final
                 orders (I) authorizing payment of E&P operating expenses and (II) directing
                 financial institutions to honor and process checks and transfers related to such
                 obligations (ECF Doc. No. 12).
                Motion pursuant to 11 U.S.C. §§ 105(a) and 366 requesting entry of an order (I)
                 approving Debtor’s proposed form of adequate assurance of payment to utility
                 providers and (II) prohibiting utility providers from altering, refusing or
                 discontinuing utility service (ECF Doc. No. 13).
19-12417-mew       Doc 17     Filed 07/30/19     Entered 07/30/19 19:50:37          Main Document
                                                Pg 2 of 2


                Motion pursuant to 11 U.S.C. § 365(a), Rules 6003(c) and 6006 of the Federal
                 Rules of Bankruptcy Procedure and Rule 6006-1 of the Local Bankruptcy Rules
                 for the Southern District of New York for entry of an order authorizing the
                 assumption of a certain Administration Agreement with GIT, Inc., nunc pro tunc
                 to the Petition Date (ECF Doc. No. 14).
                Motion pursuant to 11 U.S.C. §§ 105(a) and 363(b) for entry of interim and final
                 orders (I) authorizing (A) payment of pre-petition wages, salaries, employee
                 benefits and other compensation, (B) maintenance of employee benefit programs
                 and payment of related administrative obligations and (C) payment of pre-petition
                 claims of independent contractors and (II) directing financial institutions to honor
                 and process checks and transfers related to such obligations (ECF Doc. No. 15).
                Motion pursuant to 11 U.S.C. §§ 105(a), 363(b) and 363(c) and Rules 6003 and
                 6004 of the Federal Rules of Bankruptcy Procedure for (I) interim and final
                 authority to (A) continue existing cash management system, (B) honor certain
                 pre-petition obligations related thereto and (C) maintain business forms and
                 existing bank accounts and (II) related relief (ECF Doc. No. 16).

          Copies of the Motions and all documents filed in this case may be examined by

 interested parties (i) free of charge at the website established for this chapter 11 case by

 Debtor’s        claims      agent,      Epiq         Bankruptcy       Solutions,      LLC,        at

 https://dm.epiq11.com/HVICat; or (ii) on the Court’s electronic docket for Debtor’s

 chapter 11 case. For additional information and inquiries about this case, please call the

 following: Toll Free U.S.: 855-424-1295; Non-U.S. Parties: 503-520-4436.

 Dated:     New York, New York
            July 30, 2019
                                                        WELTMAN & MOSKOWITZ, LLP
                                                        Proposed Attorneys for Debtor/Debtor in
                                                        Possession


                                                        By: /s/ Michael L. Moskowitz
                                                             MICHAEL L. MOSKOWITZ
                                                        270 Madison Avenue, Suite 1400
                                                        New York, New York 10016
                                                        (212) 684-7800




                                                  2
